Citation Nr: 0102375	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-11 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946. This matter comes on appeal from a June 1998 decision 
by the St. Louis VA Regional Office. The case initially 
before the Board of Veterans' Appeals in March 2000, at which 
time it was remanded for development.


FINDINGS OF FACT

1.  The veteran and his representative have been notified of 
the evidence necessary to substantiate his pending claim, the 
veteran has been assisted in obtaining all records identified 
as relevant to his pending claim, and the veteran has been 
provided a VA examination which includes a clinical opinion 
regarding the etiology of his bilateral hearing loss. 

2.  Bilateral hearing loss was not present in service or 
manifested within one thereafter, and is not shown to be 
related to acoustic trauma therein.



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, and incurrence of sensori-neural hearing loss 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991 & Supp. 2000), 5107; 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case, 
supplemental statement of the case, and the Board's March 
2000 remand decision, provided to both the veteran and his 
representative, specifically satisfy the requirement at 
§ 5103A of the new statute in that they clearly notify the 
veteran and his representative of the evidence necessary to 
substantiate his claim; specifically, the need for competent 
clinical evidence relating current bilateral hearing loss to 
an incident, injury, or disease of active service.  
Additionally, the Board finds that the duties to assist 
provided under the new statute at § 5103A have also been 
fulfilled in that all evidence and records identified by the 
veteran as plausibly relevant to his pending claim have been 
collected for review and a VA audiology examination was 
provided which includes a competent clinical opinion 
regarding the etiology of the veteran's bilateral hearing 
loss.  No further assistance is necessary to comply with the 
requirements of this new legislation or any other applicable 
rules or regulations regarding the development of the pending 
claim.


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304. Where a veteran served continuously for a 
period of ninety days or more during a period of war and 
certain chronic diseases (including sensori-neural hearing 
loss) become manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

With respect to claim for service connection for hearing 
loss, the Court has held that the threshold for normal 
hearing is from 0 to 20 decibels, and that higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined 
that 38 C.F.R. § 3.385 (1999), discussed below, then operates 
to establish when a hearing loss can be service connected.  
Hensley at 159.

For the purposes of applying the laws administered by the 
Department of Veterans Affairs (VA), impaired hearing is 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).


Analysis

The veteran essentially contends that his current bilateral 
hearing loss is a consequence of his duties as an artillery 
gun crewman during his period of active duty. He gave 
testimony to this effect at a personal hearing before the 
undersigned member of the Board in January 2000.

Service medical records make no reference to hearing loss. 
The veteran's hearing was normal when examined for service 
entrance and service separation. In March 1958, he was 
admitted to a VA hospital with a 15-year history of right ear 
hearing loss and a 3-year history of left ear hearing loss. 
He had a prior diagnosis of bilateral otosclerosis. A Stapes 
mobilization of the right ear was performed in early April 
1958. In November 1958, the veteran underwent fenestration of 
the right ear. VA outpatient records dated from 1980 contain 
references to the veteran's hearing problems.

A VA audiology examination was conducted in July 2000 at the 
behest of the Board. The veteran gave a history of 
unprotected exposure to hazardous military noise. Following 
audiometric testing, the diagnoses were profound, mixed 
hearing loss in the right ear, and sensori-neural hearing 
loss in the left ear. 

In August 2000, the veteran's claims folder was reviewed by a 
specialist in ear disease. The examiner commented that a 
complete and thorough examination of the service medical 
records did not reveal any hearing loss at the time of 
discharge, nor any medical records referring to any problems 
with the ears including infections.  Also, a review of the 
medical records indicates that the veteran was hospitalized 
and surgery performed on both ears for otosclerosis. This 
condition was felt to have arisen from an infectious process. 
The examiner said it was not possible to determine exactly at 
what time this infection might have occurred; however, it was 
first operated on in 1958, reportedly.  There was again no 
mention in the service medical record of any infections that 
could be attributed to this.  An audiology report on the 
deficits the veteran had in his hearing indicated that he had 
marked hearing loss in the speaking frequency range through 
all the speaking frequency range fields. 

In summation, the examiner concluded that it did not appear 
that the veteran's
hearing loss was attributable to inservice artillery. It 
appeared that the principal cause of his hearing loss was 
from an infection which does not appear to be service 
related.  There did not appear to be hearing loss from the 
artillery exposure that he had in service, but more related 
to processes related to infection which caused subsequent 
otosclerosis.

No competent medical evidence to the contrary has been 
submitted. A layperson such as the veteran can certainly 
provide an eyewitness account of visible symptoms.  Layno v. 
Brown, 5 Vet. App. 465, 469 (1994).  However, the capability 
of a witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge.  For the most part, a witness qualified as 
an expert by knowledge, skill, experience, training, or 
education must provide medical testimony.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The record does 
not show that the veteran possesses the requisite expertise 
to render the medical opinion required in this case. 

Based on the above evidence, in particular the medical 
opinion provided in August 2000, it can only be concluded 
that bilateral hearing loss was not present in service or 
manifested within one year thereafter, and is not related to 
the veteran's exposure to inservice acoustic trauma or 
otherwise to service. The evidence is not so evenly balanced 
that there is doubt as to any material issue. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 
3.309; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096.


ORDER

Service connection for bilateral hearing loss is denied.



		
	WAYNE M. BRAEUER

	Member, Board of Veterans' Appeals



 

